Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/7/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Case attorney William Curry called on 4/29/2022, about typos in Page 3 Line 2 of Notice of Allowability (NOA) dated 4/27/2022. A Corrected Notice of Allowability is issued to correct the typos.

Allowable Subject Matter
Claims 1-15 are allowed.

Reason for Allowance
The present invention is directed to a method for repetitive transmission of a transport block.
Each independent claim identifies the uniquely distinct features, particularly:
generating a second bit sequence for a second transmission among the plurality of transmissions by changing an arrangement order of bits included in the first bit sequence according to a preconfigured rule;
generating a second modulation symbol by performing the modulation operation on the second bit sequence; and
transmitting the second modulation symbol to the second communication node through a second data channel which is different from the first data channel,
wherein the preconfigured rule is based on an offset defined based on an order of each transmission among the plurality of transmissions and a modulation order of the modulation operation.
The closest prior art:
Xi (US 20200287654 A1) discloses a method for generating code block for repeat transmission in a wireless network (Fig 1-23).
Jin (US 20100303016 A1) discloses a method for Transport Block Size Design for Multiple-Input, Multiple-Output (MIMO) in a Wireless Communications System (Fig 1-6).
Kang (US 20150271802 A1) discloses a method for determining transport block size.
All the prior art discloses conventional method for repetitive transmission of a transport block, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473